255 F.2d 685
58-2 USTC  P 9585
John M. and Florence B. STURGEON, Plaintiffs-Appellants,v.Dennis J. McMAHON as Former Collector of Internal Revenue,Second District, New York, Defendant-Appellee.
No. 329, Docket 24981.
United States Court of Appeals Second Circuit.
Argued May 5, 1958.Decided June 2, 1958.

Appeal from the United States District Court for the Southern District of New York; David N. Edelstein, Judge.
Jackson, Nash, Brophy, Barringer & Brooks, New York City (John G. Jackson, Jr., of counsel), New York City, for plaintiffs-appellants.
Paul W. Williams, U.S. Atty., S.D.N.Y., New York City (Robert J. Ward, Asst. U.S. Atty., New York City, John A. Guzzetta, Asst. U.S. Atty., of counsel), for defendant-appellee.
Before WATERMAN and MOORE, Circuit Judges, and GALSTON, District judge.
PER CURIAM.


1
The judgment below is affirmed on Judge Edelstein's opinion filed October 15, 1957, 155 F. Supp. 628.